DICE, Commissioner.
The conviction is for violation of the liquor law; the punishment, a fine of $250.
In the absence of a bond or recognizance on appeal, or a showing that appellant is in jail, we are without jurisdiction of this misdemeanor appeal. Braun v. State, 158 Tex.Cr.R. 394, 257 S.W.2d 708; Alexander v. State, Tex.Cr.App., 269 S.W.2d 682; Warren v. State,Tex.Cr.App., 269 S.W.2d 682.
The appeal is dismissed.
Opinion approved by the Court.
On Motion to Reinstate Appeal
PER CURIAM.
At a former date, this appeal was dismissed because of the absence of a bond or recognizance or a showing that appellant was in jail.
A proper appeal bond has been filed.''.
Thg appeal ⅛ reinstáted; and the case ⅛ 1 * £ ' ' ; . ”
The record contains no statement of facts of bills of exception, and nothing is presented for review.
The judgment is affirmed.